Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 08/25/2021 is acknowledged.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/25/2021.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 1, line 1, “three-dimension printer” should read “three-dimensional printer”. 
In claim 3, line 2, “in non-transitory medium” should read “in a non-transitory medium”.
In claim 3, line 4, “the mesh” should read “the mesh network” for consistency.
In claim 3, line 4, “the fusing process” should read “the fusing operations” for consistency with the base claim.
In claim 8, lines 2-3, “and further including” should read “, and the printer further includes”.
In claim 10, line 4, “the fusing process” should read “the fusing operations” for consistency with the base claim.
In claim 11, line 2, “a material of the mesh sheet” should read “the mesh sheet material” for consistency with claim 10.
In claim 14, line 2, “tacking each layer” should read “tacking each applied layer from the laminator” for consistency.
In claim 14, line 2, “a proceeding layer” should read “a previously applied layer of sheet material” for consistency.
In claim 14, line 3, “a previous layer” should read “a previously applied layer of sheet material” for consistency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 2, 6, and 8, and claim 2, line 3, each recite "previous layers" or "previous layers".  The term “previous” is unclear because it is unclear what step or action occurred previously.  For the purpose of examination, claim 1, lines 2, 6, and 8, and claim 2, line 3, read on "previously applied layers" or "previously applied layer".  Dependent claims fall herewith.
Claim 1, lines 4-5, recite "a wide area fusing energy beam directable to an exposed surface of an outermost layer to simultaneously controllably melt the outermost layer after it is applied".  It is unclear what element “it” on line 5 is referencing.  Is “it” referencing the energy beam, the outermost layer, or another element?  For the purpose of examination, claim 1, lines 4-5, reads on "a wide area fusing energy beam directable to an exposed surface of an outermost layer to simultaneously controllably melt the outermost layer after the outermost layer is applied".  Dependent claims fall herewith.
Claim 1, line 5 recites “to simultaneously controllably melt the outermost layer”.  It is unclear whether simultaneously refers to operations that must occur simultaneously, or, instead, refers to melting over a portion or entirety of the outermost layer.   The specification does not provide clarification. Therefore, the claim is indefinite.  For the purpose of examination, claim 1, line 5 reads on “to simultaneously and controllably melt at least a portion of the outermost layer”.  Dependent claims fall herewith.   
Claim 1, line 6, recites "it is applied to the previous layers over an area including the structure and outside of the structure".  It is unclear whether “the structure” on line 6 is referencing “the structure” of the preamble on line 1 or an intermediate structure of the previously applied layers of sheet material.  Furthermore, it is unclear whether the claim requires that the outermost layer have a larger area than the 
Claim 4, line 1, recites "the perforations".  This term is not previously used and does not have proper antecedent basis, making it unclear what structure is being referenced.  For the purpose of examination, claim 4, line 1, reads on “the holes”.
Claim 5, line 3, recites "the narrowed neck portions are".  This claim does not provide proper antecedent basis for a plurality of narrowed neck portions.  For the purpose of examination, claim 5, line 3 reads on “the narrowed neck portion is”.
Claim 5, line 3, recites the term "preferentially" to introduce a feature.  The term "preferentially" renders the claim indefinite because it is unclear whether the feature following the phrase is a required part of the claimed invention or merely optional.  See MPEP § 2173.05(d).  For the purpose of examination, the term preferentially is interpreted to mean optionally.
Claim 8, line 1, recites "the fusing energy".  This term “fusing energy” does not have proper antecedent basis, making it unclear what structure is being referenced.  Does this reference the fusing energy beam?  For the purpose of examination, claim 8, line 1, reads on “the fusing energy beam”.
Claim 10, lines 2-3, recite "the mesh".  This term is not previously used and does not have proper antecedent basis, making it unclear what structure is being referenced.  For the purpose of examination, 10, lines 2-3, reads on “the mesh sheet material”.  Dependent claims fall herewith.
Claim Interpretation
In claim 1, the term “a wide area fusing energy beam” is interpreted broadly and in view of para. 0066 in the specification to mean a beam that fuses multiple points in tandem.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natter (US Patent 5,174,843).
Regarding claim 1, Natter teaches a three-dimensional printer (Figs. 1-2 and other citations below) for fabricating a structure (abstract) comprising: 
a laminator (46) receiving sheet material and applying it in layers to previously applied layers of sheet material (as shown in Fig. 2);	
a wide area (Figs. 7-8; col. 9, lines 5-15 and lines 46-51) fusing energy beam (electron beam 18) directable to an exposed surface of an outermost layer (col. 4, lines 36-46) to simultaneously and controllably melt (col. 5, lines 12-17) at least a portion of the outermost layer (as shown for example by Figs. 1, 7-8) after the outermost layer is applied to the previously applied layers (col. 7, lines 13-26 and lines 31-36) over an area including the previously applied layers of sheet material (as shown in Fig. 1); and 
a controller (computer of col. 3, lines 7-9) coordinating operation of the laminator and fusing energy beam to fuse each applied layer from the laminator to a previously applied layer using the fusing energy beam in a repeating operation (as shown in Fig. 9) to produce an integrated solid volume of mutually fused layers forming the fabricated structure (col. 2, lines 51-56).  
Regarding the recitation that the application of the outermost layer is over an area including outside the previously applied layers of sheet material, it is noted that the courts have held that this type of recitation does not limit an apparatus claim and cannot provide a basis for patentability.  See MPEP § 2115. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Additionally, the courts have held that the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  In particular, this feature does require any structural elements beyond those structures previously recited in claim 1, and therefore this features does not limit claim 1.
Regarding claim 9, Natter teaches the fusing energy beam is a steerable beam adapted to fuse successive layers of sheet material (col. 4, lines 36-46).
Regarding claim 12, Natter teaches the laminator produces a stack of planar layers (12 in Figs. 1-2) supported on a support surface (34).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Natter, as applied to claim 1 above, in view of Veronesi (US PG Pub 2014/0035423).
Regarding claim 2, Natter does not teach this feature.
However, Veronesi teaches a 3D printer comprising a hole-former (Figs. 3 which includes a laser 16; paras. 0022 and 0026) receiving the sheet material and cutting holes in the sheet material (as shown in Fig. 3).
In view of Veronesi teachings, it would have been obvious to combine Veronesi’s hole-former with Natter’s printer to predictably obtain the expanded capability for forming parts with hollow region(s). 
Regarding claim 3, Veronesi does not explicitly teach the controller executes a program stored in a non-transitory medium to control the hole-former to produce a mesh network around islands of the sheet material, the islands fused to form the integrated solid volume, the mesh network supporting the islands during the fusing operations.  
However, Natter’s printer has a computer (computer of col. 3, lines 7-9) which implicitly executes a control program stored in non-transitory medium and has the capability of controlling the hole-former to produce a mesh network around islands of the sheet material, the islands fused to form the integrated solid volume, the mesh network supporting the islands during the fusing operations.    
Furthermore, regarding the recitation of controlling the hole-former to produce a mesh network around islands of the sheet material, the islands fused to form the integrated solid volume, the mesh network supporting the islands during the fusing operations, the courts have held that the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  It is noted that the apparatus of Natter as modified by Veronesi could operate in the claimed manner.
Regarding claims 4-6, each of these claims merely recites materials and structures handled and formed by the apparatus and features thereof.  As noted above, the courts have held that these types of Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Additionally, the courts have held that the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  In particular, these features do not require any structural elements beyond those structures previously recited in claims 1-3, and therefore these features do not further limit claim 3.
Regarding claims 10-11, Natter does not teach these features.
However, Veronesi teaches a 3D printer that produces a laminated stack (eg. 336 in Fig. 3) comprising a printer (26 in Fig. 1, also shown in Fig. 2A; see paras. 0023-0026) adapted to receive a sheet material (para. 0021 and as shown in Fig. 1) and selectively print fusible material onto the sheet material (para. 0023) to produce islands fusible by the fusing energy beam to form the integrated solid volume (paras. 0024-0025) with the sheet supporting the islands during the fusing operations (as shown in Figs. 1 and 3).  
Veronesi teaches that this printer provides the capability for forming 3D articles having various materials and structures, such as conductor and insulator structures (paras. 0023, 0025).  For example, Veronesi teaches the printer is adapted to print a metal powder (para. 0023) fusible to the sheet material by the fusing energy beam (paras. 0024-0025), as recited in instant claim 11.
In view of Veronesi’s teachings, it would have been obvious to one of ordinary skill in the art to combine Veronesi’s printer adapted in the manners listed above with Natter’s apparatus to predictably obtain expanded capability for printing various materials and structures on the sheet material to form composite 3D articles.
Regarding the recitations in claims 10-11 of a mesh sheet material, islands, and a remaining mesh supporting the islands during the fusing operations, these materials handled recitations do not limit 
Regarding claim 13, Natter does not explicitly teach this feature.
However, Veronesi teaches a laminator that produces a roll of curved layers wrapped around a roller (eg. 34 in Fig. 1 or 334 in Fig. 3), where such a take-up roller is a conventional means of handling long sections of sheet material.
Thus, in view of Veronesi’s teachings, it would have been obvious to one of ordinary skill to modify Natter’s laminator to produces a roll of curved layers wrapped around a roller to predictably obtain convenient means for removing the rolled up sheet material from the apparatus and facilitate subsequent handling and transport of the sheet material.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Natter, as applied to claim 1 above, in view of Liu (US Patent 6,780,368).
Regarding claim 7, Natter teaches the fusing energy beam is an area beam (Figs. 7-8; col. 9, lines 5-15 and lines 46-51) simultaneously directing fusing energy to the exposed surface of the outermost layer over an area (as shown in Figs. 7-8).
Natter does not explicitly teach that the exposed surface area is an area of least one square centimeter.
However, Liu teaches that for 3D printing, use of an area-by-area build process rather than the conventional spot-by-spot beam build irradiation provides significant time-savings for 3D printing (col. 8, lines 34-47).  
Therefore, in view of the teachings of Natter and Liu, it is apparent that the exposed surface area is a result-effective variable that directly effects the time required for irradiation of the entire outermost layer.  Thus, the limitation of claim 7 is merely optimization of a result-effective variable and would have been obvious to one of ordinary skill in the art.  “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art,” and the presence of such a known result-effective variable would be one … motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), and also MPEP § 2144.05.II.  In view . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Natter, as applied to claim 1 above, in view of Mironets (US PG Pub 2015/0321417).
Regarding claim 14, Natter does not teach this feature.
However, Mironets teaches a lamination-based 3D printer comprising a tack welder 24 in Fig. 1B and para. 0017) tacking each applied layer from the laminator to a previously applied layer of sheet material prior to a fusing of each applied layer from the laminator to a previously applied layer of sheet material using the fusing energy beam (para. 0004).
Mironets teaches that the use of a tack welder in this manner reduces vacancies and disclocations between adjacent sheets of the stack (para. 0004).
In view of Mironets’ teachings it would have been obvious to one of ordinary skill in the art to add Mironet’s tack welder to Natter’s apparatus to predictably obtain the benefits taught by Mironets and cited above.
Allowable Subject Matter
Claims 8 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, of claims 1 and 8, set forth in this Office action and to include all of the limitations of the base claim and all intervening claims and with appropriate corrections for the objections listed above.
Regarding claim 8, the prior art of record does not teach, suggest, or render obvious a three-dimensional printer for fabricating a structure comprising: 
a laminator receiving sheet material and applying it in layers to previously applied layers of sheet material;	
a wide area fusing energy beam directable to an exposed surface of an outermost layer to simultaneously and controllably melt at least a portion of the outermost layer after the outermost layer is 
a controller coordinating operation of the laminator and fusing energy beam to fuse each applied layer from the laminator to a previously applied layer using the fusing energy beam in a repeating operation to produce an integrated solid volume of mutually fused layers forming the fabricated structure;
further wherein the fusing energy beam is an area beam simultaneously directing fusing energy to the exposed surface of the outermost layer over an area of at least one square centimeter; 
wherein the fusing energy beam is at least one electron beam directed to the exposed surface of the outermost layer, and 
the printer further includes a grounding electrode for grounding the outermost layer with respect to the at least one electron beam.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JIMMY R SMITH JR./Examiner, Art Unit 1745